Exhibit 99.1 VILLAGE SUPER MARKET, INC. EXECUTIVE OFFICES 733 Mountain Avenue Springfield, New Jersey 07081 VILLAGE SUPER MARKET, INC. DECLARES QUARTERLY DIVIDEND Contact: Kevin Begley, CFO (973) 467-2200, Ext. 220 Kevin.Begley@wakefern.com Springfield, New Jersey – December 13, 2013 - The Board of Directors of Village Super Market, Inc. (NSD-VLGEA) declared quarterly cash dividends of $.25 per Class A common share and $.1625 per Class B common share.The dividends will be payable on January 23, 2014 to shareholders of record at the close of business on January 3, 2014. Village Super Market operates a chain of 29 supermarkets under the ShopRite name in New Jersey, Maryland and eastern Pennsylvania.
